Citation Nr: 0021546	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-08 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected left ear hearing loss.

2.  Entitlement to an increased rating for the service-
connected tinnitus of the left ear, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the RO. 

The issue of an increased rating for the veteran's left ear 
hearing loss is addressed in the remand section of this 
decision.


FINDINGS OF FACT

1.  The veteran is currently receiving the maximum schedular 
disability rating for tinnitus.

2.  The veteran's service-connected tinnitus does not present 
an exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards that would have warranted referral of the case to 
the Director of the Compensation and Pension Service.


CONCLUSIONS OF LAW

1.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for service-connected tinnitus.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.3, 
4.7, 4.87a, Diagnostic Code 6260 (1998); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1999).

2.  Referral for consideration of an extra-schedular rating 
for service-connected tinnitus is not warranted by the 
evidence in this case.  38 C.F.R. § 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In this case, the veteran contends that his service-connected 
left ear hearing loss is more severe than is currently 
represented by the noncompensable rating assigned.  In 
addition, the veteran contends that his service-connected 
tinnitus of the left ear is severe enough to warrant a rating 
in excess of the currently assigned 10 percent evaluation.

The veteran's service-connected left ear hearing disability 
has been evaluated as noncompensably disabling since the 
grant of service connection in April 1985.  

The veteran was afforded a VA audiological examination and a 
VA examination for ear disease in January 1998 in conjunction 
with his claim for an increased rating for the service-
connected left ear hearing loss and tinnitus.

During the January 1998 audiological examination, the veteran 
reported a constant high pitched tinnitus which distracted 
him from his activities.  The audiological evaluation, 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
55
55
LEFT
20
20
35
50
45

The pure tone average was 40 in the right ear and 38 in the 
left ear.  Speech recognition ability based on the Maryland 
CNC word list was 90 percent in the right ear and 96 percent 
in the left ear.

The diagnosis was that of constant bilateral tinnitus.  
Hearing thresholds in the right ear indicated a sloping mild 
to moderate sensorineural loss between 1500 and 8000 Hz.  
Hearing threshold in the left ear indicated a relatively flat 
mild sensorineural loss between 1500 and 8000 Hz.

At a VA examination for ear disease in January 1998, the 
veteran complained of tinnitus by history and difficulty 
hearing.  The veteran had an intact tympanic membrane.  His 
canal was clean, and there was no tenderness over the.  No 
clinical evidence of active disease in the external, middle 
or inner ear was noted.  Diagnoses were tinnitus by history; 
no active ear disease; and bilateral sensorineural hearing 
loss as shown on audiometric examination.

The veteran submitted a July 1998 audiological report from 
the University of Pennsylvania Medical Center in support of 
his claim for an increased rating.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
65
65
LEFT
30
35
55
65
65

The pure tone average was 55 in both ears.  Speech audiometry 
revealed speech recognition ability of 90 percent in both 
ears.

Symmetric, mild to moderate sensorineural hearing loss was 
noted.  Excellent word recognition scores of 90 percent were 
noted for both ears. 

Legal analysis

Tinnitus

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected 
tinnitus is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
When a claimant submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  Id.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

On May 11, 1999, VA announced amendments to VA's Schedule for 
Rating Disabilities (Rating Schedule) the criteria for 
evaluating diseases of the ear and other sense organs, to 
include tinnitus.  See 64 Fed. Reg. 25202-25210 (1999) (to be 
codified at 38 C.F.R. §§ 4.85-4.87).  The amended criteria 
became effective on June 10, 1999.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Although the RO has not, to date, considered the veteran's 
claim under both the former and revised applicable schedular 
criteria, in light of the 10 percent rating for the veteran's 
tinnitus, the maximum allowable under either the former or 
revised criteria in the Rating Schedule, the Board finds that 
the veteran is not prejudiced by the application of the 
revised criteria in the first instance without first 
remanding the matter to the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The veteran's tinnitus has been rated under Diagnostic Code 
6260 of the Rating Schedule.  Under the former criteria, that 
code provided that persistent tinnitus, which was a symptom 
of a head injury, a concussion or acoustic trauma, warranted 
a 10 percent evaluation.  The revised criteria remove the 
requirement that tinnitus be a symptom of either a head 
injury, a concussion or of acoustic trauma, and that it be 
persistent.  Instead, under the revised criteria, if the 
tinnitus is shown to be recurrent, a maximum 10 percent 
evaluation is warranted.

The veteran is already receiving the maximum schedular 
evaluation under the applicable diagnostic criteria for 
tinnitus.  Thus, an evaluation in excess of 10 percent is not 
for consideration.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing of an exceptional or so unusual a 
disability picture regarding tinnitus as to warrant the 
assignment of an evaluation higher than 10 percent on an 
extra-schedular basis.  See 38 C.F.R. § 3.321.  There is no 
showing the disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period since the grant of service 
connection.  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased rating for the service-connected tinnitus of the 
left ear is denied.


REMAND

The Board observes that, on May 11, 1999, VA announced 
amendments to VA's Schedule for Rating Disabilities (Rating 
Schedule) the criteria for evaluating diseases of the ear and 
other sense organs, to include disability from hearing loss.  
64 Fed. Reg. 25202-25210 (1999) (to be codified at 38 C.F.R. 
§§ 4.85-4.87).  The amended criteria became effective on June 
10, 1999.  Under the new criteria, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-25210 (to be codified at 38 C.F.R. § 4.86).  
Because the record reflects pure tone thresholds at 55 
decibels or more at all frequencies, this change might have 
an impact on the evaluation of the veteran's hearing loss.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has not, to date, considered the veteran's 
claim under both the former and revised applicable schedular 
criteria.  Such action is necessary, in the first instance, 
to avoid any prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Furthermore, if the claim is 
again denied, the RO must provide notice to the veteran of 
the revised applicable schedular criteria, and afford him an 
opportunity to respond with argument/evidence.

Additionally, in light of the recent regulatory changes which 
may potentially impact this appeal, the Board concludes that 
a new examination would be helpful to the disposition of this 
case.  See Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
left ear hearing loss since July 1998.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  The RO should schedule the veteran 
for a VA audiometric evaluation to 
determine the current severity of his 
left ear hearing loss.  It is imperative 
that the examiner reviews the evidence in 
the claims folder, including a complete 
copy of this REMAND.  The report of the 
examination should reflect consideration 
of the veteran's pertinent medical 
history and complaints.  All pertinent 
clinical findings and tests should be 
performed, to include speech 
discrimination results, if appropriate.  
The examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a typewritten 
report.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the issue of an 
increased rating for left ear hearing 
loss.  In doing so, the RO should 
consider all applicable laws, regulations 
and case law, considering the criteria in 
effect prior to June 10, 1999, as well as 
the new criteria for rating diseases of 
the ear and other sense organs that 
became effective on that date.  If the 
benefit sought on appeal is not granted, 
he and his representative should be 
issued a Supplemental Statement of the 
Case, to include the new regulatory 
criteria, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

